                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                             UNITED STATES DISTRICT COURT
                     9                        CENTRAL DISTRICT OF CALIFORNIA
                 10

                 11      JOSEPH SANCHEZ, an Individual,               Case No. 8:18-cv-2264 AG (ADSx)
                 12                   Plaintiff,                      ORDER GRANTING DISMISSAL OF
                                                                      ENTIRE CASE WITH PREJUDICE
                 13            v.                                     PURSUANT TO F.R.C.P. RULE
                                                                      41(a)(1)(A)(ii)
                 14 FEDEX, a business of unknown form;
                    JAMES CARTER, a married man as his Complaint Filed: December 21, 2018
                 15 sole and separate property, husband of
                    grantor; and Does 1-10,                Trial Date:       None
                 16                                        District Judge: Hon. Andrew J. Guilford
                                                                             Courtroom 10D, Santa
                 17              Defendants.                                 Ana
                                                           Magistrate Judge: Hon. Autumn D. Spaeth
                 18                                                          Courtroom 6B, Santa Ana
                 19

                 20            The Court, having considered the Joint Stipulation for Dismissal pursuant to
                 21 Federal Rule of Civil Procedure 41(a)(1)(A)(ii) jointly filed by the parties, finds that

                 22 this action shall be dismissed with prejudice. Each party is to bear his or its own fees

                 23      and costs.
                 24            IT IS SO ORDERED.
                 25

                 26      Dated: May 7, 2019                      _____________________________________
                                                                  Honorable Andrew J. Guilford, District Judge
                 27                                               UNITED STATES DISTRICT COURT
                 28
                                                                                       Case No. 8:18-cv-2264 AG (ADSx)
                                         ORDER GRANTING DISMISSAL OF ENTIRE CASE WITH PREJUDICE
Proposed Order                                    PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
Granting Dismissal
